2 AO 121 (6/90)Case   3:20-cv-03355-E Document 5 Filed 11/10/20                                      Page 1 of 1 PageID 88
TO:

                 Register of Copyrights                                                            REPORT ON THE
                 Copyright Office                                                          FILING OR DETERMINATION OF AN
                 Library of Congress                                                              ACTION OR APPEAL
                 Washington, D.C. 20559                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                    COURT NAME AND LOCATION
        G
        ✔ ACTION          G APPEAL                                   U.S. District Court for the Northern District of Texas, Dallas Division
DOCKET NO.                     DATE FILED
3:20-CV-3355-E                 11/9/2020
PLAINTIFF                                                                        DEFENDANT

Dan Callister                                                                    Speck Enterprises Inc



       COPYRIGHT
                                                           TITLE OF WORK                                               AUTHOR O WORK
    REGISTRATION NO.

1 VA 2-216-026                 Whiplash the cowboy monkey                                                  Dan Callister

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                  INCLUDED BY
                                        G Amendment                 G Answer               G Cross Bill            G Other Pleading
       COPYRIGHT
                                                           TITLE OF WORK                                               AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                    .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                               WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order       G Judgment                                     G Yes         G No

CLERK                                                       (BY) DEPUTY CLERK                                              DATE
CLERK OF COURT                                              s/A. Lowe                                                      11/10/2020

                 1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                    mail copy to Register of Copyrights         mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                 4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
